J.L. Joseph and others, who are engaged as hairdressers and cosmetologists in the State of Texas, brought this suit against the Honorable Jesse James, State Treasurer, and others to enjoin the transfer of funds from the "Board of Cosmetology Fund" to the General Revenue Fund, as provided for in Acts of 1943, 48th Leg., ch. 313, p. 469. The trial court rendered judgment for plaintiffs, holding that the above-mentioned Act was unconstitutional, and enjoining the transfer of such funds. The Court of Civil Appeals reversed the judgment of the trial court and rendered judgment for the defendants. 179 S.W.2d 411. *Page 441 
In the companion case of Gulf Insurance Company et al v. Jesse James, State Treasurer, et al, this volume 424,185 S.W.2d 966, we have this day held that Section 2 of the Act of 1943, 48th Leg., ch. 313, p. 469, which authorized the transfer of these funds to the General Revenue Fund, was unconstitutional. Since the Act which authorized the transfer of the funds is unconstitutional, the trial court properly enjoined the transfer of said funds.
The judgment of the Court of Civil Appeals is reversed, and the judgment of the trial court is affirmed.
Opinion delivered January 31, 1945.
Associate Justice Sharp dissenting. (See his opinion in Gulf Ins. Co. v. James, Tr., p. 434.)